  Case 3:21-cv-00599-REP Document 1 Filed 09/16/21 Page 1 of 22 PageID# 30




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

                              (Richmond Division)
__________________________________________
                                           )
LILIANA CORONA GUTIERREZ,                  )
GERMAN CORTEZ HERNANDEZ,                  )
OSCAR CORONA VALENCIA,                     )
YAIR LORTIA MACEDONIO,                     )
and LUIS SANTANA RODRIGUEZ                 )
                                           )
      Plaintiffs,                          )
                                           )
              v.                           )
                                           )      Civ. No:           3:21cv599
THE EAST COAST HEMP COMPANY, LLC,         )
and CHRIS SIMPSON,                        )
                                          )
      Defendants.                          )
                                           )
__________________________________________)

                                       COMPLAINT

                             PRELIMINARY STATEMENT

   1. This lawsuit seeks to recover damages incurred by Plaintiffs as a result of Defendants’

      violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and the

      Virginia common laws of contracts, unjust enrichment, and quantum meruit.

   2. From March 2020 to July 2020, Defendants offered Plaintiffs, all low-income Mexican

      laborers, employment and induced them to come to the United States to work for

      Defendants under temporary “H-2A” work visas, with the promise that Defendants would

      pay Plaintiffs $12.67 per hour. Pursuant to federal regulation, 20 C.F.R. § 655.122,

      Defendants promised to pay transportation expenses to and from the place of employment

      and to offer the workers employment for a total number of work hours equal to at least

      three-fourths of the workdays of the advertised work period.

                                              1
Case 3:21-cv-00599-REP Document 1 Filed 09/16/21 Page 2 of 22 PageID# 31




3. Contrary to Defendants’ promises, Plaintiffs were underpaid, were not reimbursed for all

   of their travel expenses, were wrongfully terminated, and did not receive the three-fourths

   guarantee that federal law requires.

4. Defendants’ conduct violated the FLSA and constituted a breach of contract, quantum

   meruit, and unjust enrichment under Virginia law.

                                 JURISDICTION AND VENUE

5. The Court has personal jurisdiction over The East Coast Hemp Company, LLC, (“East

   Coast Hemp”) because (1) it is or was domiciled in Virginia, (2) it transacts or transacted

   business in Virginia, and (3) as Plaintiffs’ joint employer, its acts and omissions in Virginia

   gave rise to Plaintiffs’ claims.

6. The Court has personal jurisdiction over Chris Simpson because, upon information and

   belief, as Plaintiffs’ joint employer, his acts and omissions in Virginia gave rise to

   Plaintiffs’ claims. Further, upon information and belief, Mr. Simpson is or was the owner

   of East Coast Hemp during the relevant time period and as such transacted substantial

   business in Virginia. Upon information and belief he was additionally domiciled in King

   George, Virginia, during the relevant time period, such that venue in this district is proper.

7. This action arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq.

   Jurisdiction over Plaintiffs’ FLSA claims lies in this Court pursuant to 28 U.S.C. § 1331

   and 29 U.S.C. § 216(b). This Court may exercise supplemental jurisdiction over Plaintiffs’

   state law claims—Virginia common law breach-of-contract, unjust enrichment, and

   quantum meruit claims—pursuant to 28 U.S.C. § 1367(a), because they form part of the

   same case or controversy.




                                             2
Case 3:21-cv-00599-REP Document 1 Filed 09/16/21 Page 3 of 22 PageID# 32




8. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)-(c) because a substantial

   part of the events or omissions giving rise to the claims at issue occurred in this district,

   and Defendant East Coast Hemp’s principal place of business is in this district.

                                        PARTIES

9. The Plaintiffs are all citizens of Mexico. Defendants arranged for all of them to come to

   the United States under “H-2A” temporary work visas. The Plaintiffs then performed work

   for Defendants under those visas in and around King George, Virginia, during the spring

   and summer of 2020.

10. East Coast Hemp is or was a Virginia limited liability company with its principal place of

   business in King George, Virginia.

11. Upon information and belief, Chris Simpson is an adult resident of Alabama.

                                         FACTS

12. East Coast Hemp operates or operated as a hemp producer and retailer, raising hemp in and

   around the King George, Virginia, area.

13. East Coast Hemp was organized as a limited liability company in January 2019.

14. Upon information and belief, the gross annual business volume of East Coast Hemp

   exceeded $500,000 at all times relevant to this action.

15. Upon information and belief, Chris Simpson is or was, and at all relevant times was, a

   member and the managing owner of East Coast Hemp. Mr. Simpson oversaw the day-to-

   day operations of East Coast Hemp. Mr. Simpson exercised the power to control Plaintiffs’

   work schedules and locations, to provide the instruments and materials that Plaintiffs

   needed to perform the work, and to hire and fire Plaintiffs. Mr. Simpson also oversaw




                                             3
Case 3:21-cv-00599-REP Document 1 Filed 09/16/21 Page 4 of 22 PageID# 33




   payroll and, upon information and belief, made decisions about how much to pay Plaintiffs.

   Mr. Simpson supervised Plaintiffs’ work.

                               The H-2A Visa Program

16. The H-2A visa program is a nonimmigrant visa program that allows companies to bring

   workers to the United States to perform agricultural jobs on a temporary basis. See 8 U.S.C.

   § 1188. To use the program, an employer must demonstrate to the U.S. Department of

   Labor (“DOL”) (1) “that there are not sufficient U.S. workers able, willing, and qualified

   to perform the work” at issue, and (2) that the employment of foreign workers will not

   adversely affect the wages and working conditions of U.S. workers similarly situated.” 20

   C.F.R. § 655.103(a).

17. To be able to participate in the program, employers must get certification from DOL. 20

   C.F.R. § 655.130. This certification includes a job order, which forms the job contract. 20

   C.F.R. § 655.121.

18. As a part of the job order, employers agree to provide numerous worker protections

   enumerated in 20 CFR § 655.122. Id. These protections include “[m]inimum benefits,

   wages, and working conditions.” 20 C.F.R. 655.122(c).

19. Employers must give H-2A workers a copy of the work contract or job order that contains

   various required terms. See 20 C.F.R. § 655.122(q). Employers must also display a DOL

   poster at the job site that sets out rights and protections for H-2A workers. See 20 C.F.R.

   655.135(l).

                       East Coast Hemp’s 2020 H-2A Application

20. In February 2020, East Coast Hemp filed an H-2A Application for Temporary Employment

   Certification with DOL, seeking to employ H-2A workers in 2020 (the “2020 H-2A


                                            4
Case 3:21-cv-00599-REP Document 1 Filed 09/16/21 Page 5 of 22 PageID# 34




   Application”). The 2020 H-2A Application sought DOL’s permission to employ up to ten

   (10) foreign workers as hemp cultivators and processors from March 30, 2020, until

   November 30, 2020. As part of its application, East Coast Hemp included a job order that

   contained the material terms and conditions of the jobs. The 2020 H-2A Application and

   job order represented to DOL that the jobs entailed forty-nine (49) hours of work per week

   and a workday of 7:30 AM to 4:30 PM on weekdays, plus six-point-five hours on

   Saturdays. The application and job order stated that the regular rate of pay would be $12.67

   per hour, with checks paid weekly.

21. In February 2020, DOL granted the 2020 H-2A Application.

22. Under 20 C.F.R. § 655.122, by executing the 2020 H-2A Application, Defendants agreed

   to, among other requirements:

       a. Pay at least the highest of (1) the adverse effect wage rate, (2) the applicable

          prevailing wage, (3) the agreed-upon collective bargaining rate, or (4) the Federal

          or State statutory minimum wage.

       b. Comply with applicable federal, state, and local employment laws.

       c. Pay the employee for transportation and daily subsistence to return the employee

          home if the worker is terminated without cause and does not have immediate

          subsequent H-2A employment.

       d. Guarantee to offer the worker employment for a total number of work hours equal

          to at least three-fourths of the workdays of the total period beginning with the first

          workday after the arrival of the worker at the place of employment or the advertised

          contractual first date of need, whichever is later, and ending on the expiration date

          specified in the work contract or in its extensions, if any.


                                            5
Case 3:21-cv-00599-REP Document 1 Filed 09/16/21 Page 6 of 22 PageID# 35




                    Defendants’ Recruiting and Hiring of Plaintiffs

23. Defendants, either directly or through their agents, recruited Plaintiffs in Mexico to come

   to work for Defendants in Virginia.

24. Mr. Simpson personally participated in recruiting Mr. Cortez Hernandez, Mr. Corona

   Valencia, and Mr. Santana Rodriguez and telling them about the terms and conditions of

   the job. Mr. Simpson recruited Ms. Corona Gutierrez and Mr. Lortia Macedonio through

   a third party.

25. Plaintiffs elected to accept employment with East Coast Hemp based on Defendants’

   promises and representations regarding the nature of the work, the compensation to be paid,

   and the provision of employer housing.

26. Defendants then required Plaintiffs to obtain passports and to travel to the U.S. consulate

   in Monterrey, Mexico, to undergo consular processing and get their H-2A visas.

27. Defendants hired a company called másLabor to assist in the process of securing Plaintiffs’

   H-2A visas from the U.S. consulate.

28. At the time of visa processing, Defendants provided Plaintiffs with a written copy of a

   work contract.

29. Upon arrival in the United States at the work site, Chris Simpson required Plaintiffs to sign

   another work contract that was primarily in English. Plaintiffs were not given a copy of

   this contract.

30. Plaintiffs actually began work on April 19, 2020, instead of March 30, 2020, as stated in

   the contract.




                                             6
Case 3:21-cv-00599-REP Document 1 Filed 09/16/21 Page 7 of 22 PageID# 36




                           Defendants’ Violations in General

31. Plaintiffs were reimbursed by Chris Simpson for approximately half of their inbound travel

   expenses from their hometown in Mexico to Virginia, totaling up to $200 for each Plaintiff.

32. Each Plaintiff paid another at least $280 in inbound travel expenses that was not reimbursed

   by Defendants.

33. This caused Plaintiffs’ first paycheck to amount to below minimum wage.

34. During their time at East Coast Hemp, and excluding the much-shorter first and last weeks

   of work, Ms. Corona Gutierrez typically worked an average of sixty-point-thirty-seven

   (60.37) hours per week, and sometimes more, up to approximately sixty-six (66) hours per

   week; Mr. Cortez Hernandez typically worked an average of sixty-seven-point-eighty-two

   (67.82) hours per week, and sometimes more, up to approximately seventy-two-point-

   twenty-five (72.25) hours per week; Mr. Corona Valencia typically worked an average of

   sixty-four-point-seventy-three (64.73) hours per week, and sometimes more, up to

   approximately seventy (70) to hours per week; Mr. Lortia Macedonio typically worked an

   average of sixty-three-point-twenty-seven (63.27) hours per week, and sometimes more,

   up to approximately seventy (70) hours per week; Mr. Santana Rodriguez typically worked

   an average of sixty-three-point-eleven (63.11) hours per week, and sometimes more, up to

   approximately seventy-one (71) to hours per week. Plaintiffs were rarely given a day off,

   despite Sundays not being workdays in the contract. On rare occasions, Plaintiffs might

   have worked a shorter week than their average, but only their first and last weeks were

   under fifty-four (54) hours.

35. Plaintiffs would typically arrive at the greenhouse at 7:30 AM, sometimes even earlier, and

   the end time would vary by day.


                                             7
Case 3:21-cv-00599-REP Document 1 Filed 09/16/21 Page 8 of 22 PageID# 37




36. Mr. Corona Valencia, Mr. Lortia Macedonio, and Mr. Santana Rodriguez would take turns

   working evening shifts in groups spraying the plants. Mr. Cortez Hernandez would

   typically drive, and so often worked more evening shifts. The shifts typically ran for two

   (2) to four (4) hours per day and occurred three (3) to four (4) days per week. Mr. Simpson

   was aware they were doing this work.

37. Defendants did not pay Plaintiffs for all of their hours worked.

38. Defendants typically paid Plaintiffs using personal checks and three times in cash.

39. Defendants did not provide Plaintiffs with pay stubs with every paycheck.

40. Although Plaintiffs sometimes received weekly checks, during most of their work with

   East Coast Hemp their payments were delayed.

41. In fact, on one occasion, they received two weeks’ worth of wages in a single check, despite

   the contract stating that pay would be weekly.

42. Other times, the checks were typically a few days late.

43. Upon information and belief, Plaintiffs were only paid on time on approximately three (3)

   occasions.

44. On or about Thursday July 9, 2020, Chris Simpson fired the Plaintiffs. Mr. Simpson was

   angry and told the Plaintiffs that they were being fired because of a problem with a

   machine, even though the machine was working normally until Mr. Simpson tried to

   overload it.

45. Upon information and belief, Mr. Simpson told the Plaintiffs that he “did not want to see

   them here, go to Mexico.”

46. Upon information and belief, Mr. Simpson pushed Mr. Corona Valencia, screamed at the

   Plaintiffs, and refused to allow them to retrieve personal items from the work site.


                                             8
  Case 3:21-cv-00599-REP Document 1 Filed 09/16/21 Page 9 of 22 PageID# 38




   47. Defendants later refused to pay the three-fourths guarantee, claiming that the Plaintiffs had

       quit.

   48. On or about Saturday July 11, 2020, Plaintiffs attempted to return to the worksite to discuss

       their employment with Mr. Simpson, as they did not want to leave, and to retrieve personal

       items from the worksite. Mr. Simpson told Plaintiffs that they were no longer employees

       and needed to go back to Mexico. Mr. Simpson did not allow Plaintiffs to retrieve personal

       items from the worksite.

   49. Plaintiffs were not reimbursed at all for their return travel expenses from Virginia to their

       hometown in Mexico, totaling approximately $455-480 for each Plaintiff.

   50. Plaintiffs received a final check from East Coast Hemp of approximately $612 for seven

       days of work.

   51. On or about July 29, 2020, almost three weeks after they fired Plaintiffs, the Defendants

       through their agent, másLabor, applied to the DOL for a finding of contract impossibility

       pursuant to 20 C.F.R. § 655.122(o).

   52. In their request for a finding of contract impossibility, Defendants, through másLabor,

       alleged that market demand shifts due to the COVID-19 crisis supported a finding of

       contract impossibility.

   53. On or about the next day, July 30, 2020, DOL granted the Request for Determination of

       Contract Impossibility.

                                 Facts Regarding Individual Plaintiffs

Liliana Corona Gutierrez

   54. Ms. Liliana Corona Gutierrez was recruited in 2020 in Mexico to work for East Coast

       Hemp.


                                                 9
 Case 3:21-cv-00599-REP Document 1 Filed 09/16/21 Page 10 of 22 PageID# 39




   55. Ms. Corona Gutierrez was originally promised $12.67 per hour. She was paid $12.72 per

      hour.

   56. Based on that promise, Ms. Corona Gutierrez obtained an H-2A visa, traveled from Mexico

      to Virginia, and began to work for Defendants.

   57. Ms. Corona Gutierrez worked for Defendants in King George, Virginia, under an H-2A

      visa for approximately three (3) months in 2020.

   58. Ms. Corona Gutierrez typically worked between approximately fifty-four (54) and sixty-

      six (66) hours per week for Defendants, excluding the first and last weeks.

   59. Ms. Corona Gutierrez was not paid for all of her hours.

   60. Ms. Corona Gutierrez paid approximately $580 for her inbound trip from Mexico to

      Virginia and for her food and hotels during the journey. Defendants reimbursed Ms. Corona

      Gutierrez for only $200 of these expenses.

   61. Ms. Corona Gutierrez paid $455 U.S. dollars for her outbound trip from Virginia to Mexico

      and for her food and hotels during the journey. Defendants did not reimburse Ms. Corona

      Gutierrez for any part of these expenses.

   62. Chris Simpson and East Coast Hemp’s failure to pay wages to Ms. Corona Gutierrez that

      they were legally and contractually obligated to pay and their failure to abide by H-2A

      regulations caused Ms. Corona Gutierrez monetary injury.

German Cortez Hernandez

   63. Mr. German Cortez Hernandez was recruited in 2020 in Mexico to work for East Coast

      Hemp by Chris Simpson.

   64. Mr. Simpson originally promised Mr. Cortez Hernandez $12.67 per hour. He was paid

      $12.72 per hour.


                                              10
 Case 3:21-cv-00599-REP Document 1 Filed 09/16/21 Page 11 of 22 PageID# 40




   65. Based on that promise, Mr. Cortez Hernandez obtained an H-2A visa, traveled from

      Mexico to Virginia, and began to work for Defendants.

   66. Mr. Cortez Hernandez worked for Defendants in King George, Virginia, under an H-2A

      visa for approximately three (3) months in 2020.

   67. Mr. Cortez Hernandez typically worked between approximately fifty-four (54) and

      seventy-two-point-twenty-five (72.25), excluding the first and last weeks. Mr. Cortez

      Hernandez would work in the evenings spraying and would also act as the driver.

   68. Mr. Cortez Hernandez was not paid for all of his hours.

   69. Mr. Cortez Hernandez paid approximately $580 for his inbound trip from Mexico to

      Virginia and for his food and hotels during the journey. Defendants reimbursed Mr. Cortez

      Hernandez for only $200 of these expenses.

   70. Mr. Cortez Hernandez paid $480 for his outbound trip from Virginia to Mexico and for his

      food and hotels during the journey. Defendants did not reimburse Mr. Cortez Hernandez

      for any part of these expenses.

   71. Chris Simpson and East Coast Hemp’s failure to pay wages to Mr. Cortez Hernandez that

      they were legally and contractually obligated to pay and their failure to abide by H-2A

      regulations caused Mr. Cortez Hernandez monetary injury.

Oscar Corona Valencia

   72. Mr. Oscar Corona Valencia was recruited in 2020 in Mexico to work for East Coast Hemp

      by Chris Simpson.

   73. Mr. Simpson originally promised Mr. Corona Valencia $12.67 per hour. He was paid

      $12.72 per hour.




                                              11
 Case 3:21-cv-00599-REP Document 1 Filed 09/16/21 Page 12 of 22 PageID# 41




   74. Based on that promise, Mr. Corona Valencia obtained an H-2A visa, traveled from Mexico

      to Virginia, and began to work for Defendants.

   75. Mr. Corona Valencia worked for Defendants in King George, Virginia under an H-2A visa

      for approximately three (3) months in 2020.

   76. Mr. Corona Valencia typically worked between approximately fifty-four (54) and seventy

      (70) to hours per week, excluding the first and last weeks. Mr. Corona Valencia would

      return in the evenings to spray.

   77. Mr. Corona Valencia was not paid for all of his hours.

   78. Mr. Corona Valencia paid approximately $580 for his inbound trip from Mexico to

      Virginia and for his food and hotels during the journey. Defendants reimbursed Mr. Corona

      Valencia for only $200 of these expenses.

   79. Mr. Corona Valencia paid $465.42 for his outbound trip from Virginia to Mexico and for

      his food and hotels during the journey. Defendants did not reimburse Mr. Corona Valencia

      for any part of these expenses.

   80. When Mr. Simpson fired the workers on July 9, 2020, he pushed Mr. Corona Valencia.

   81. Chris Simpson and East Coast Hemp’s failure to pay wages to Mr. Corona Valencia that

      they were legally and contractually obligated to pay and their failure to abide by H-2A

      regulations caused Mr. Corona Valencia monetary injury.

Yair Lortia Macedonio

   82. Mr. Yair Lortia Macedonio was recruited in 2020 in Mexico to work for East Coast Hemp.

   83. Mr. Lortia Macedonio was originally promised $12.67 per hour. He was paid $12.72 per

      hour.




                                              12
 Case 3:21-cv-00599-REP Document 1 Filed 09/16/21 Page 13 of 22 PageID# 42




   84. Based on that promise, Mr. Lortia Macedonio obtained an H-2A visa, traveled from

      Mexico to Virginia, and began to work for Defendants.

   85. Mr. Lortia Macedonio worked for Defendants in King George, Virginia, under an H-2A

      visa for approximately three (3) months in 2020.

   86. Mr. Lortia Macedonio typically worked between approximately fifty-four (54) and seventy

      (70) to hours per week, excluding the first and last weeks. Mr. Lortia Macedonio would

      return to spray in the evenings.

   87. Mr. Lortia Macedonio was not paid for all of his hours.

   88. Mr. Lortia Macedonio paid approximately $580 for his inbound trip from Mexico to

      Virginia and for his food and hotels during the journey. Defendants reimbursed Mr. Lortia

      Macedonio for only $200 of these expenses.

   89. Mr. Lortia Macedonio paid $460 U.S. dollars and 300 Mexican pesos for his outbound trip

      from Virginia to Mexico and for his food and hotels during the journey. Defendants did

      not reimburse Mr. Lortia Macedonio for any part of these expenses.

   90. Chris Simpson and East Coast Hemp’s failure to pay wages to Mr. Lortia Macedonio that

      they were legally and contractually obligated to pay and their failure to abide by H-2A

      regulations caused Mr. Lortia Macedonio monetary injury.

Luis Armando Santana Rodriguez

   91. Mr. Luis Armando Santana Rodriguez was recruited in 2020 in Mexico to work for East

      Coast Hemp by Chris Simpson.

   92. Mr. Simpson originally promised Mr. Santana Rodriguez $12.67 per hour. He was paid

      $12.72 per hour.




                                              13
Case 3:21-cv-00599-REP Document 1 Filed 09/16/21 Page 14 of 22 PageID# 43




 93. Based on that promise, Mr. Santana Rodriguez obtained an H-2A visa, traveled from

    Mexico to Virginia, and began to work for Defendants.

 94. Mr. Santana Rodriguez worked for Defendants in King George, Virginia under an H-2A

    visa for approximately three (3) months in 2020.

 95. Mr. Santana Rodriguez typically worked between approximately fifty-four (54) and

    seventy-one (71) to hours per week, excluding the first and last weeks. Mr. Santana

    Rodriguez would return to spray in the evenings.

 96. Mr. Santana Rodriguez was not paid for all of his hours.

 97. Mr. Santana Rodriguez paid approximately $580 for his inbound trip from Mexico to

    Virginia and for his food and hotels during the journey. Defendants reimbursed Mr.

    Santana Rodriguez for only $200 of these expenses.

 98. Mr. Santana Rodriguez paid $480 for his outbound trip from Virginia to Mexico and for

    his food and hotels during the journey. Defendants did not reimburse Mr. Santana

    Rodriguez for any part of these expenses.

 99. Chris Simpson and East Coast Hemp’s failure to pay wages to Mr. Santana Rodriguez that

    they were legally and contractually obligated to pay and their failure to abide by H-2A

    regulations caused Mr. Santana Rodriguez monetary injury.

                                  CAUSES OF ACTION

             COUNT I: Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

100. Plaintiffs reallege and incorporate by reference each and every allegation set forth in this

   Complaint as if fully set forth herein.

101. Pursuant to 29 U.S.C. § 216(b), Plaintiffs have consented in writing to be parties in this

   FLSA action. Their written consents are attached to this Complaint. See Exhibit A.


                                             14
Case 3:21-cv-00599-REP Document 1 Filed 09/16/21 Page 15 of 22 PageID# 44




102. At all times relevant to this action:

         a. Plaintiffs were employees of Defendants within the meaning of 29 U.S.C. §

              203(e)(1);

         b. Defendants were the joint employers of Plaintiffs within the meaning of 29 U.S.C.

              § 203(d);

         c. Defendants jointly employed Plaintiffs within the meaning of 29 U.S.C. § 203(g);

              and

         d. Plaintiffs were engaged in commerce or the production of goods for commerce,

              and/or were employed by Defendants in an enterprise engaged in commerce or the

              production of goods for commerce.

103. Defendants failed to reimburse Plaintiffs for their out-bound travel expenses, as required

    by 20 C.F.R. § 655.122(h).

104. This caused Plaintiffs’ paychecks in their last week of work to amount to below $7.25 per

    hour.

105. Defendants also failed to reimburse Plaintiffs in full for their in-bound travel expenses, as

    required by 20 C.F.R. § 655.122(h), by paying only $200 of the $580 paid by each Plaintiff.

106. This caused Plaintiffs’ first paychecks to amount to below $7.25 per hour.

107. Defendants further regularly paid Plaintiffs late, paying them late in nearly every pay

    period.

108. Defendants violated the FLSA’s minimum-wage provision, 29 U.S.C. § 206(a), by failing

    to pay Plaintiffs at least $7.25 for every hour of work in each workweek and on time, to

    Plaintiff’s harm, and are liable to Plaintiffs in damages.




                                              15
Case 3:21-cv-00599-REP Document 1 Filed 09/16/21 Page 16 of 22 PageID# 45




109. By failing to pay Plaintiffs their lawful minimum wage for every compensable hour of

   labor, as set forth above, Defendants violated the minimum wage provisions of the FLSA,

   29 U.S.C. § 206, to Plaintiffs’ injury, and are liable to them in damages in the amount of

   their unpaid minimum wages, plus an additional amount in liquidated damages, including

   for the hours paid late, the costs of suit, and reasonable attorneys’ fees pursuant to 29 U.S.C.

   § 216(b).

  COUNT II: Breach of Contract under Virginia Common Law, against Defendant East
                            Coast Hemp Company, LLC

110. Plaintiffs reallege and incorporate by reference each and every allegation in this Complaint

   as if fully set forth herein.

111. An employment contract existed between each Plaintiff and East Coast Hemp by virtue of

   East Coast Hemp offering employment to Plaintiffs and Plaintiffs accepting that offer and

   beginning work for East Coast Hemp.

112. The terms and conditions provided in the temporary labor certification, its accompanying

   attestations, and the laws and regulations applicable to the H-2A program (including 20

   C.F.R. § 655.122) constituted terms of the contracts between Plaintiffs and Coast Hemp.

113. Alternatively, terms and conditions provided in the temporary labor certification, its

   accompanying attestations, and the laws and regulations applicable to the H-2A program

   constituted the governing law at the time an employment contract was otherwise formed

   and thus became terms of the contract.

114. East Coast Hemp made a promise to offer Plaintiffs at least three-fourths of the work,

   pursuant to 20 C.F.R. § 655.122(i).

115. East Coast Hemp also promised, as required by law, that “[i]f during the total work contract

   period the employer affords the U.S. or H-2A worker less employment than that required

                                              16
Case 3:21-cv-00599-REP Document 1 Filed 09/16/21 Page 17 of 22 PageID# 46




   under this paragraph, the employer must pay such worker the amount the worker would

   have earned had the worker, in fact, worked for the guaranteed number of days.” 20 C.F.R.

   § 655.122(i).

116. Plaintiffs accepted East Coast Hemp’s promises by coming to the United States and

   performing work.

117. Plaintiffs satisfactorily performed all employment duties and responsibilities required of

   them under the employment contracts with East Coast Hemp.

118. East Coast Hemp breached the employment contracts with Plaintiffs by failing to offer the

   Plaintiffs employment for three-fourths of the workdays during the specified contractual

   period and failing to pay the Plaintiffs the amount they would have earned had they worked

   for the guaranteed number of days.

119. East Coast Hemp also breached the employment contracts with Plaintiffs by failing to abide

   by the applicable H-2A regulations, including the requirements that the employer (1)

   comply with applicable federal, state, and local employment-related laws, (2) comply with

   the requirements of the FLSA, (3) keep accurate and adequate records with respect to the

   workers’ earnings, and (4) pay for transportation and subsistence costs incurred in coming

   to the United States to the job site and in returning to their home country from the job site.

   See 20 C.F.R. §§ 655.122.

120. Namely, East Coast Hemp did not pay for any transportation or subsistence costs from the

   job site back to Mexico and did not fully cover the transportation or subsistence costs in the

   journey to the job site, breaches that also caused East Coast Hemp to pay Plaintiffs less than

   required by law for their last paychecks. Additionally, given that Plaintiffs were not paid




                                             17
Case 3:21-cv-00599-REP Document 1 Filed 09/16/21 Page 18 of 22 PageID# 47




   for all of their hours, upon information and belief, East Coast Hemp did not keep accurate

   and adequate earnings records.

121. East Coast Hemp’s breaches of the contract caused Plaintiffs substantial injuries, including

   lost wages and money paid improperly for transportation, for which Plaintiffs are entitled

   to actual and consequential damages, six percent (6%) prejudgment interest from the date

   of the breach, and the costs of this lawsuit.

COUNT III: Unjust Enrichment Under Virginia Common Law against Defendant East
                         Coast Hemp Company, LLC

122. Plaintiffs re-allege and incorporate by reference each and every allegation in this

   Complaint as if fully set forth herein.

123. Plaintiffs conferred a benefit upon Defendant East Coast Hemp by laboring between at

   least fifty-four (54) and seventy-two-point-twenty-five (72.25) hours.

124. Defendant East Coast Hemp did not pay Plaintiffs for all of their hours.

125. Defendant East Coast Hemp was unjustly enriched by all wages retained from Plaintiffs

   for each unpaid hour.

126. Defendant East Coast Hemp knew that Plaintiffs conferred these benefits to Defendant East

   Coast Hemp.

127. Defendant East Coast Hemp accepted these benefits (namely the value of Plaintiffs’ labor)

   under circumstances that render it inequitable for Defendant East Coast Hemp to retain the

   benefits without paying for their value.

128. Defendant East Coast Hemp did not pay the amounts promised to Plaintiffs or required by

   law. Defendant East Coast Hemp has therefore been unjustly enriched.

129. Plaintiffs have been injured and damaged as a result of Defendant East Coast Hemp’s

   failure to fully and fairly compensate Plaintiffs for the above-mentioned services.

                                              18
Case 3:21-cv-00599-REP Document 1 Filed 09/16/21 Page 19 of 22 PageID# 48




 130. It is inequitable for Defendant East Coast Hemp to retain the benefits of Plaintiffs’ services

    without fully compensating them for the value of their services.

 131. As a result, Plaintiffs are entitled to the reasonable value of services performed for which

    they have not been compensated, six percent (6%) prejudgment interest from the date of the

    breach, and the costs of this lawsuit.

COUNT IV: Quantum Meruit Under Virginia Common Law (in the alternative to unjust
          enrichment) against Defendant East Coast Hemp Company, LLC

 132. Plaintiffs re-allege and incorporate by reference each and every allegation in this

    Complaint as if fully set forth herein.

 133. Plaintiffs conferred a benefit upon Defendant East Coast Hemp by laboring between fifty-

    four (54) and seventy-two-point-twenty-five (72.25) hours, and sometimes more, per week,

    despite only being paid some of those hours.

 134. Defendant East Coast Hemp knowingly and voluntarily accepted Plaintiffs’ extra work,

    which was of material benefit to Defendants.

 135. The job contract only provided for work for forty-nine (49) hours of work per week.

 136. Defendant East Coast Hemp did not pay Plaintiffs for all of their extra hours.

 137. Having paid Plaintiffs for only some of their extra work, Defendant East Coast Hemp did

    not pay them fair value for their work.

 138. Plaintiffs have been injured and damaged as a result of Defendant East Coast Hemp’s

    failure to fully and fairly compensate Plaintiffs for the above-mentioned services.

 139. It is inequitable for Defendant East Coast Hemp to retain the benefits of Plaintiffs’ services

    without fully compensating them for the value of their services.




                                               19
  Case 3:21-cv-00599-REP Document 1 Filed 09/16/21 Page 20 of 22 PageID# 49




  140. As a result, Plaintiffs are entitled to the reasonable value of services performed for which

      they have not been compensated, six percent (6%) prejudgment interest from the date of the

      breach, and the costs of this lawsuit.

                                     REQUESTED RELIEF

Wherefore, Plaintiffs respectfully request that this court provide the following relief:

  141. Under Count I, an award of each Plaintiff’s actual damages under the FLSA, pursuant to

       29 U.S.C. § 206 in the amount of all unpaid minimum wages, jointly and severally against

       both Defendants;

  142. Under Count I, an additional equal amount to each Plaintiff as liquidated damages, pursuant

       to 29 U.S.C. § 216(b), jointly and severally against both Defendants;

  143. Under Count I, an award of Plaintiff’s costs and reasonable attorney’s fees, as appropriate

       under the FLSA, 29 U.S.C. § 216(b), jointly and severally against both Defendants;

  144. Under Count II, an award of each Plaintiff’s unpaid promised wages including the three-

       fourth’s guarantee in an amount appropriate under H-2A regulations, 20 C.F.R. §§ 655.122,

       against Defendant East Coast Hemp, plus 6% interest payments from the date of failure to

       pay the wages, to the extent that such relief would not reduce the amount otherwise owed

       Plaintiffs;

  145. In the alternative to Count I, under Count II, travel expenses to and from Virginia, 20 C.F.R.

       §§ 655.122, against Defendant East Coast Hemp, to the extent that such relief would not

       reduce the amount otherwise owed Plaintiffs

  146. Under Count III, an award equal to the amount Defendants were unjustly enriched for

       Plaintiffs’ unpaid work, in an amount appropriate to the proof at trial, against Defendant




                                                 20
 Case 3:21-cv-00599-REP Document 1 Filed 09/16/21 Page 21 of 22 PageID# 50




       East Coast Hemp Company, LLC, to the extent that such relief would not reduce the

       amount otherwise owed Plaintiffs;

  147. Under Count IV, in the alternative to Count III, an award of each Plaintiff’s unpaid work,

       in an amount appropriate to the proof at trial, against Defendant East Coast Hemp

       Company, LLC, to the extent such relief would not reduce the amount otherwise owed

       Plaintiffs;

  148. Under Counts II-IV, Plaintiffs’ costs and six percent (6%) pre-judgment from the date of

       the breach and post-judgment interest as permitted by law; and

  149. Such other and further relief as this court deems necessary and proper.

Plaintiffs demand a trial by jury.

                                       Respectfully submitted this 16th day of September 2021,

                                       LILIANA CORONA GUTIERREZ, GERMAN
                                       CORTEZ HERNANDEZ, OSCAR CORONA
                                       VALENCIA, YAIR LORTIA MACEDONIO, and LUIS
                                       SANTANA RODRIGUEZ

                                       By: /s/Rachel C. McFarland____________
                                       Rachel C. McFarland, VSB #89391
                                       LEGAL AID JUSTICE CENTER
                                       1000 Preston Avenue, Suite A
                                       Charlottesville, VA 22903
                                       Tel: (434) 977-0553
                                       Fax: (434) 977-0558
                                       Email: rmcfarland@justice4all.org

                                       Jason B. Yarashes, VSB #90211
                                       LEGAL AID JUSTICE CENTER
                                       626 East Broad Street, Suite 200
                                       Richmond, VA 23219
                                       Tel: (503) 430-4123
                                       Fax: (434) 977-0558
                                       Email: jasony@justice4all.org

                                       Kristin F. Donovan, VSB #92207
                                       LEGAL AID JUSTICE CENTER

                                               21
Case 3:21-cv-00599-REP Document 1 Filed 09/16/21 Page 22 of 22 PageID# 51




                             6066 Leesburg Pike, Suite 520
                             Falls Church, VA 22041
                             Tel: (571) 620-5261
                             Fax : Fax: (703) 778-3454
                             Email: kristin@justice4all.org


                             ATTORNEYS FOR PLAINTIFFS




                                   22
